United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     May 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30542
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ALLAN ROSS WILHELM

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 2:03-CR-20104-ALL
                       --------------------

Before KING, Chief Judge, and DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

     Allan Ross Wilhelm appeals the sentence imposed by the

district court when he pleaded guilty to being a felon in

possession of a firearm.      See 18 U.S.C. § 922(g).   Wilhelm has

not shown clear error in the district court’s factual finding

that he stole the firearm at issue.      See United States v.

Angeles-Mendoza,       F.3d      , No. 04-50118, 2005 WL 950130 (5th

Cir. Apr. 26, 2005).    Thus, the district court did not err in




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 04-30542
                                    -2-

assessing a two-level increase in Wilhelm’s offense level.       See

United States v. Luna, 165 F.3d 316, 324-25 (5th Cir. 1999).

       Wilhelm argues that his sentence violates Blakely v.

Washington, 124 S. Ct. 2531 (2004), because it was increased on

the basis that the handgun was stolen, a finding       that was not

made by a jury.       After completion of briefing in this case, the

Supreme Court decided United States v. Booker, 125 S. Ct. 738,

756 (2005), which applied the Sixth Amendment holding in Blakely

to the federal sentencing guidelines and made the guidelines

advisory instead of mandatory.

       Because Wilhelm did not raise his Blakely claim in the

district court, it is reviewed only for plain error.       See United

States v. Mares, 402 F.3d 511, 513 (5th Cir. 2005), petition for

cert. filed (U.S. Mar. 31, 2005) (No. 04-9517).       “[Wilhelm] has

not shown, with a probability sufficient to undermine confidence

in the outcome, that if the judge had sentenced him under an

advisory sentencing regime rather than a mandatory one, he would

have received a lesser sentence.”       United States v. Infante,

F.3d      , No. 02-50665, 2005 WL 639619 at *13 (5th Cir. Mar. 21,

2005).    Wilhelm has not satisfied his burden of establishing

plain error.       Thus, he is not entitled to resentencing on this

ground.    See id.

       AFFIRMED.